 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARL FOUST,                                         No. 2:20-cv-0155 CKD P
12                         Plaintiff,
13                  v.                                    ORDER
14    ALI, et al.,
15                         Defendants.
16

17             A review of the complaint filed in this matter reveals it is an amended version of a

18   complaint already on file in 2:19-cv-2579 DMC. Accordingly, IT IS HEREBY ORDERED that

19   the Clerk of the Court shall file the complaint in this matter as an amended complaint in 2:19-cv-

20   2579 DMC and close this case.

21   Dated: February 5, 2020
                                                        _____________________________________
22
                                                        CAROLYN K. DELANEY
23                                                      UNITED STATES MAGISTRATE JUDGE

24

25

26   1
     fous0155.cls
27

28
